

SELECTA BIOSCIENCES, INC.
CONSULTING AGREEMENT
(Omid Farokhzad, M.D.)
This Consulting Agreement dated as of May 30, 2018 (this “Agreement”), is made
by and between Selecta Biosciences, Inc., a Delaware corporation (the
“Company”), and Omid Farokhzad, M.D. (the “Consultant”).
WHEREAS, the Company desires to engage the Consultant to perform consulting
services on behalf of the Company and the Consultant desires to perform such
services on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth herein the parties hereby agree as follows:
1.     Consulting Services.
(a)    The Company hereby retains the Consultant and the Consultant hereby
agrees to perform such consulting and advisory services as the Company may
request and as set forth in Schedule A (the “Consulting Services”).
(b)    The Consultant agrees to make himself available to render the Consulting
Services, at such times and locations as may be mutually agreed, from time to
time as requested by the Company. Except as provided in Schedule A, the
Consultant may deliver the Consulting Services over the telephone, in person or
by written correspondence.
(c)     The Consultant agrees to devote his best efforts to performing the
Consulting Services. The Consultant shall comply with all rules, procedures and
standards promulgated from time to time by the Company with regard to the
Consultant’s access to and use of the Company’s property, information, equipment
and facilities.
2.     Compensation. The Company shall pay the Consultant a consulting fee as
provided in Schedule A. The Company will reimburse the Consultant for such
reasonable business expenses as are incurred by the Consultant in the
performance of Consulting Services for the Company.
3.     Independent Contractor. In furnishing the Consulting Services, the
Consultant understands that he will at all times be acting as an independent
contractor of the Company and, as such, will not be an employee of the Company
and will not by reason of this Agreement or by reason of his Consulting Services
to the Company be entitled to participate in or to receive any benefit or right
under any of the Company’s employee benefit or welfare plans. The Consultant
also will be responsible for paying all withholding and other taxes required by
law to be paid as and when the same become due and payable. Consultant shall not
enter into any agreements or incur any obligations on behalf of the Company.


- 1 -

--------------------------------------------------------------------------------




4.    Term. The term of this Agreement will begin on April 1, 2018 and will end
on March 31, 2019; provided, however, that the term may be extended by mutual
agreement of the Company and the Consultant. The Company may terminate this
Agreement at any time for any reason, without cause and without prior notice.
5.      Exceptions to this Agreement.
(a)    Certain Other Contracts. The Company acknowledges that (I) the Consultant
is the Chief Executive Officer of Seer Biosciences (“Seer”), (II) the Consultant
is an unpaid member of the faculty of Harvard Medical School (“HMS”) and Brigham
& Women’s Hospital (“BWH) (HMS, BWH and Seer referred to herein as the
“Institutions”), and (III) the Consultant is now or may become a party to
agreements with the Institutions and other third parties relating to the
disclosure of information, the ownership of inventions, restrictions against
competition and/or similar matters. The Consultant represents and agrees that
the execution, delivery and performance of this Agreement does not and will not
conflict with any other agreement, policy or rule applicable to the Consultant.
The Consultant will not (i) disclose to the Company any information that he is
required to keep secret pursuant to an existing confidentiality agreement with
the Institutions or any other third party, (ii) use the funding, resources,
facilities or inventions of the Institutions or any other third party to perform
the Consulting Services, or (iii) perform the Consulting Services in any manner
that would give the Institutions or any other third party rights to any
intellectual property created in connection with such services.
(b)    Prior Inventions. The Consultant has informed the Company, in writing, of
any and all Inventions in Field of Interest, which he claims as his own or
otherwise intends to exclude from this Agreement because it was developed by him
prior to the date of this Agreement. The Consultant acknowledges that after
execution of this Agreement he shall have no right to exclude any Inventions (as
defined in Section 7) from this Agreement.
6.    Confidential Information. While providing the Consulting Services to the
Company and thereafter, the Consultant shall not, directly or indirectly, use
any Confidential Information (as defined below) other than pursuant to his
provision of the Consulting Services by and for the benefit of the Company, or
disclose to anyone outside of the Company any such Confidential Information. The
term “Confidential Information” as used throughout this Agreement shall mean all
trade secrets, proprietary information and other data or information (and any
tangible evidence, record or representation thereof), written or oral, whether
prepared, conceived or developed by a consultant or employee of the Company
(including the Consultant) or received by the Company from an outside source,
which is in the possession of the Company (whether or not the property of the
Company) and which is maintained in secrecy or confidence by the Company.
Without limiting the generality of the foregoing, Confidential Information shall
include:
        (a) any idea, improvement, invention, innovation, development, concept,
technical data, design, formula, device, pattern, sequence, method, process,
composition of matter, computer program or software, source code, object code,
algorithm, model, diagram, flow chart, product specification or design, plan for
a new or revised product, sample,


- 2 -

--------------------------------------------------------------------------------




compilation of information, or work in process, or parts thereof, and any and
all revisions and improvements relating to any of the foregoing (in each case
whether or not reduced to tangible form); and
(b) the name of any customer, supplier, employee, prospective customer, sales
agent, supplier or consultant, any sales plan, marketing material, plan or
survey, business plan or opportunity, product or development plan or
specification, business proposal, financial record, or business record or other
record or information relating to the present or proposed business of the
Company.
Notwithstanding the foregoing, the term Confidential Information shall not apply
to information which the Company has voluntarily disclosed to the public without
restriction or which has otherwise lawfully entered the public domain.
The Consultant acknowledges that the Company from time to time has in its
possession information (including product and development plans and
specifications) which represent information which is claimed by others to be
proprietary and which the Company has agreed to keep confidential. The
Consultant agrees that all such information shall be Confidential Information
for purposes of this Agreement.
The Consultant agrees that all originals and all copies of materials containing,
representing, evidencing, recording, or constituting any Confidential
Information, however and whenever produced (whether by the Consultant or
others), shall be the sole property of the Company.
7.    Inventions.
(a)    Certain Inventions Made by Others. Subject to the Consultant’s
obligations to the Institutions and other third parties, during the Term of this
Agreement, the Consultant will use his best efforts (i) to disclose to the
President of the Company, on a confidential basis, technology and product
opportunities which come to the attention of the Consultant in the Field of
Interest (as defined in Section 13(j)), and (ii) any invention, improvement,
discovery, process, formula or method or other intellectual property relating to
or useful in, the Field of Interest, whether or not patentable or copyrightable,
and whether or not discovered or developed by Consultant.     
(b)    Inventions Made by the Consultant. Subject to the Consultant’s
obligations to the Institutions, Consultant agrees that all Confidential
Information and all other discoveries, inventions, ideas, concepts, trademarks,
service marks, logos, processes, products, formulas, computer programs or
software, source codes, object codes, algorithms, machines, apparatuses, items
of manufacture or composition of matter, or any new uses therefor or
improvements thereon, or any new designs or modifications or configurations of
any kind, or works of authorship of any kind, including, without limitation,
compilations and derivative works, whether or not patentable or copyrightable,
conceived, developed, reduced to practice or otherwise made by the Consultant
during the Term of this Agreement, either alone or with others, and directly
related to or arising out of: (i) the Field of Interest; (ii) the Consulting
Services; or


- 3 -

--------------------------------------------------------------------------------




(iii) Confidential Information of the Company, whether or not conceived,
developed, reduced to practice or made on the Company’s premises (collectively,
“Company Inventions”), and any and all services and products which embody,
emulate or employ any such Company Invention or Confidential Information shall
be the sole property of the Company and all copyrights, patents, patent rights,
trademarks and reproduction rights to, and other proprietary rights in, each
such Company Invention or Confidential Information, whether or not patentable or
copyrightable, shall belong exclusively to the Company. The Consultant agrees
that all such Company Inventions shall constitute works made for hire under the
copyright laws of the United States and hereby assigns and, to the extent any
such assignment cannot be made at the present time, agrees to assign, to the
Company any and all copyrights, patents and other proprietary rights he may have
in any such Company Invention, together with the right to file and/or own wholly
without restrictions applications for United States and foreign patents,
trademark registration and copyright registration and any patent, or trademark
or copyright registration issuing thereon.
8.    Consultant’s Obligation to Keep Records. Consultant shall make and
maintain adequate and current written records of all Company Inventions, and
shall disclose all Company Inventions promptly, fully and in writing to the
Company immediately upon development of the same and at any time upon request.
9.    Consultant’s Obligation to Cooperate. The Consultant will, at any time
during or after the term of this Agreement, upon request of the Company, execute
all documents and perform all lawful acts which the Company considers necessary
or advisable to secure its rights hereunder and to carry out the intent of this
Agreement. Without limiting the generality of the foregoing, the Consultant will
assist the Company in any reasonable manner to obtain for its own benefit
patents or copyrights in any and all countries with respect to all Company
Inventions assigned pursuant to Section 7, and the Consultant will execute, when
requested, patent and other applications and assignments thereof to the Company,
or Persons (as defined in Section 13(j)) designated by it, and any other lawful
documents deemed necessary by the Company to carry out the purposes of this
Agreement, and the Consultant will further assist the Company in every way to
enforce any patents and copyrights obtained, including testifying in any suit or
proceeding involving any of said patents or copyrights or executing any
documents deemed necessary by the Company, all without further consideration
than provided for herein. It is understood that reasonable out‑of‑pocket
expenses of the Consultant’s assistance incurred at the request of the Company
under this Section will be reimbursed by the Company.
10.    Noncompetition. Subject to written waivers that may be provided by the
Company upon request, which shall not be unreasonably withheld, the Consultant
agrees that during the term of this Agreement and for a period of twelve months
after the termination of this Agreement (the “Restricted Period”), the
Consultant shall not directly or indirectly (i) provide any services in the
Field of Interest to any Person other than the Company, (ii) become an owner,
partner, shareholder, consultant, agent, employee or co-venturer of any Person
that has committed, or intends to commit, significant resources to the Field of
Interest. Notwithstanding the foregoing, the Consultant may purchase as a
passive investment up to one percent (1%) of any class or series of outstanding
voting securities of any Person that has committed significant


- 4 -

--------------------------------------------------------------------------------




resources to the Field of Interest if such class or series is listed on a
national or regional securities exchange or publicly traded in the
“over-the-counter” market.
11.    Nonsolicitation. During the Restricted Period, the Consultant shall not
(i) solicit, encourage, or take any other action which is intended to induce any
employee of, or consultant to, the Company (or any other Person who may have
been employed by, or may have been a consultant to, the Company during the Term)
to terminate his or her employment or relationship with the Company in order to
become employed by or otherwise perform services for any other Person or (ii)
solicit, endeavor to entice away from the Company or otherwise interfere with
the relationship of the Company with any Person who is, or was within the
then-most recent 12 month period, a client or customer of the Company.
12. Return of Property. Upon termination of the Consultant’s engagement with the
Company, or at any other time upon request of the Company, the Consultant shall
return promptly any and all Confidential Information, including customer or
prospective customer lists, other customer or prospective customer information
or related materials, computer programs, software, electronic data,
specifications, drawings, blueprints, medical devices, samples, reproductions,
sketches, notes, notebooks, memoranda, reports, records, proposals, business
plans, or copies of them, other documents or materials, tools, equipment, or
other property belonging to the Company or its customers which the Consultant
may then possess or have under his control. The Consultant further agrees that
upon termination of his engagement he shall not take with him any documents or
data in any form or of any description containing or pertaining to Confidential
Information or any Company Inventions.
13.    Miscellaneous.
(a)     Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the Consulting
Services and supersede all other prior agreements and understandings, both
written and oral, between the parties with respect to such Consulting Services.
(b)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
This Agreement is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder, except as otherwise expressly provided
herein and shall not be assignable by operation of law or otherwise.
(c)    Amendments and Supplements. This Agreement may not be altered, changed or
amended, except by an instrument in writing signed by the parties hereto.
(d)    No Waiver. The terms and conditions of this Agreement may be waived only
by a written instrument signed by the party waiving compliance. The failure of
any party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
such party thereafter to enforce each and every such


- 5 -

--------------------------------------------------------------------------------




provision. No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance.
(e)    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of The Commonwealth of
Massachusetts, without regard to its principles of conflicts of laws.
(f)    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered by hand, sent by facsimile
transmission with confirmation of receipt, sent via a reputable overnight
courier service with confirmation of receipt requested, or mailed by registered
or certified mail (postage prepaid and return receipt requested) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice), and shall be deemed given on the date on which
delivered by hand or otherwise on the date of receipt as confirmed:
To the Company:
Selecta Biosciences, Inc.
480 Arsenal Way
Watertown, MA 02472
Attention: General Counsel


To the Consultant:
Omid Farokhzad, M.D.
15 Laura Road
Waban, MA 02468

(g)     Remedies. The Consultant recognizes that money damages alone would not
adequately compensate the Company in the event of breach by the Consultant of
this Agreement, and the Consultant therefore agrees that, in addition to all
other remedies available to the Company at law, in equity or otherwise, the
Company shall be entitled to injunctive relief for the enforcement hereof. All
rights and remedies hereunder are cumulative and are in addition to and not
exclusive of any other rights and remedies available at law, in equity, by
agreement or otherwise.
(h)    Survival; Validity. Notwithstanding the termination of the Consultant’s
relationship with the Company (whether pursuant to Section 4 or otherwise), the
Consultant’s covenants and obligations set forth in Sections 6, 7, 9, 10, 11 and
12 shall remain in effect and be fully enforceable in accordance with the
provisions thereof. In the event that any provision of this Agreement shall be
determined to be unenforceable by reason of its extension for too great a period
of time or over too large a geographic area or over too great a range of
activities, it shall be interpreted to extend only over the maximum period of
time, geographic area or range of activities as to which it may be enforceable.
If, after application of the preceding sentence, any provision of this Agreement
shall be determined to be invalid, illegal or otherwise unenforceable by a court
of competent jurisdiction, the validity, legality and enforceability of the
other


- 6 -

--------------------------------------------------------------------------------




provisions of this Agreement shall not be affected thereby. Except as otherwise
provided in this Section 13(h), any invalid, illegal or unenforceable provision
of this Agreement shall be severable, and after any such severance, all other
provisions hereof shall remain in full force and effect.
(i)    Construction. A reference to a Section or a Schedule shall mean a Section
in or Schedule to this Agreement unless otherwise expressly stated. The titles
and headings herein are for reference purposes only and shall not in any manner
limit the construction of this Agreement which shall be considered as a whole.
The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.” Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of names and pronouns
shall include the plural and vice-versa.
(j)    Certain Definitions.
“Field of Interest” shall mean immunomodulatory nanoparticles and tolerogenic
dendritic cells for prophylactic and therapeutic applications.
“Person” shall mean an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization.
(k)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same Agreement.
*****


- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Consulting Agreement to be
executed as an agreement under seal as of the date first written above.
SELECTA BIOSCIENCES, INC.


By: /s/ Werner Cautreels ______________
Name:    Werner Cautreels, Ph.D.
Title: President and Chief Executive Officer


CONSULTANT:


/s/ Omid Farokhzad                
                            Omid Farokhzad, M.D.


- 8 -

--------------------------------------------------------------------------------




Schedule A
1.    Description of Consulting Services.
The Consultant shall provide such consulting services as the Company’s
management team or Board of Directors (the “Board”) reasonably requests in
connection with the Company’s business.
2.    Compensation.
The Company shall grant the Consultant an option to purchase 95,000 shares of
the Company’s common stock (the “Option”), subject to approval by the Company’s
Board of Directors. The Option shall be subject to the terms and conditions of
the 2016 Incentive Award Plan (the “2016 Plan”) and a stock option agreement in
substantially the form attached to this Schedule A.


- 9 -